
	
		III
		110th CONGRESS
		2d Session
		S. RES. 583
		IN THE SENATE OF THE UNITED STATES
		
			June 5 (legislative
			 day, June 4), 2008
			Mr. Alexander (for
			 himself, Mr. Byrd,
			 Mr. Corker, Mrs. Feinstein, Mr.
			 Coleman, Mr. Kennedy,
			 Mr. Crapo, Ms.
			 Landrieu, Mr. Gregg,
			 Mr. Schumer, Mr. Specter, Mrs.
			 Boxer, and Mr. Allard)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Designating June 20, 2008, as
		  American Eagle Day, and celebrating the recovery and restoration
		  of the bald eagle, the national symbol of the United States.
	
	
		Whereas, on June 20, 1782, the bald eagle was officially
			 designated as the national emblem of the United States by the founding fathers
			 at the Second Continental Congress;
		Whereas the bald eagle is the central image of the Great
			 Seal of the United States;
		Whereas the image of the bald eagle is displayed in the
			 official seal of many branches and departments of the Federal Government,
			 including—
			(1)the Office of the
			 President;
			(2)the Office of the
			 Vice President;
			(3)Congress;
			(4)the Supreme
			 Court;
			(5)the Department of
			 the Treasury;
			(6)the Department of
			 Defense;
			(7)the Department of
			 Justice;
			(8)the Department of
			 State;
			(9)the Department of
			 Commerce;
			(10)the Department
			 of Homeland Security;
			(11)the Department
			 of Veterans Affairs;
			(12)the Department
			 of Labor;
			(13)the Department
			 of Health and Human Services;
			(14)the Department
			 of Energy;
			(15)the Department
			 of Housing and Urban Development;
			(16)the Central
			 Intelligence Agency; and
			(17)the Postal
			 Service;
			Whereas the bald eagle is an inspiring symbol of—
			(1)the spirit of
			 freedom; and
			(2)the democracy of
			 the United States;
			Whereas, since the founding of the Nation, the image,
			 meaning, and symbolism of the bald eagle have played a significant role in the
			 art, music, history, literature, architecture, and culture of the United
			 States;
		Whereas the bald eagle is prominently featured on the
			 stamps, currency, and coinage of the United States;
		Whereas the habitat of bald eagles exists only in North
			 America;
		Whereas, by 1963, the population of bald eagles that
			 nested in the lower 48 States had declined to approximately 417 nesting
			 pairs;
		Whereas, due to the dramatic decline in the population of
			 bald eagles in the lower 48 States, the Secretary of the Interior listed the
			 bald eagle as an endangered species on the list of endangered species published
			 under section 4(c)(1) of the Endangered Species Act of 1973 (16 U.S.C.
			 1533(c)(1));
		Whereas caring and concerned citizens of the United States
			 that represented Federal, State, and private sectors banded together to save,
			 and help ensure the protection of, bald eagles;
		Whereas, in 1995, as a result of the efforts of those
			 caring and concerned citizens of the United States, the Secretary of the
			 Interior listed the bald eagle as a threatened species on the list of
			 threatened species published under section 4(c)(1) of the Endangered Species
			 Act of 1973 (16 U.S.C. 1533(c)(1));
		Whereas, by 2006, the population of bald eagles that
			 nested in the lower 48 States had increased to approximately 7,000 to 8,000
			 nesting pairs;
		Whereas, on June 28, 2007, the Secretary of the Interior
			 removed the bald eagle from the list of threatened species published under
			 section 4(c)(1) of the Endangered Species Act of 1973 (16 U.S.C.
			 1533(c)(1));
		Whereas bald eagles will still be protected in accordance
			 with—
			(1)the Act of June
			 8, 1940 (16 U.S.C. 668 et seq.) (commonly known as the “Bald Eagle Protection
			 Act of 1940”); and
			(2)the Migratory
			 Bird Treaty Act (16 U.S.C. 703 et seq.);
			Whereas the American Bald Eagle Recovery and National
			 Emblem Commemorative Coin Act (Public Law 108–486; 118 Stat. 3934)—
			(1)was signed into
			 law on December 23, 2004; and
			(2)directs the
			 Secretary of the Treasury to mint commemorative coins in 2008—
				(A)to celebrate the
			 recovery and restoration of the bald eagle; and
				(B)to mark the 35th
			 anniversary of the Endangered Species Act of
			 1973 (16 U.S.C. 1531 et seq.);
				Whereas section 7(b) of the American Bald Eagle Recovery
			 and National Emblem Commemorative Coin Act (Public Law 108–486; 118 Stat. 3937)
			 provides that each surcharge received by the Secretary of the Treasury from the
			 sale of a coin issued under that Act shall be promptly paid by the
			 Secretary to the American Eagle Foundation of Tennessee to support
			 efforts to protect the bald eagle;
		Whereas, on January 15, 2008, the Secretary of the
			 Treasury issued 3 limited edition bald eagle commemorative coins;
		Whereas, if not for the vigilant conservation efforts of
			 concerned citizens and the enactment of strict environmental protection laws
			 (including regulations) the bald eagle would be extinct;
		Whereas the dramatic recovery of the population of bald
			 eagles is an endangered species success story and an inspirational example for
			 other wildlife and natural resource conservation efforts around the
			 world;
		Whereas the initial recovery of the population of bald
			 eagles was accomplished by the concerted efforts of numerous government
			 agencies, corporations, organizations, and individuals; and
		Whereas the continuation of recovery, management, and
			 public awareness programs for bald eagles will be necessary to ensure—
			(1)the continued
			 progress of the recovery of bald eagles; and
			(2)that the
			 population and habitat of bald eagles will remain healthy and secure for future
			 generations: Now, therefore, be it
			
	
		That the Senate—
			(1)designates June
			 20, 2008, as “American Eagle Day”;
			(2)applauds the
			 issuance of bald eagle commemorative coins by the Secretary of the Treasury as
			 a means by which to help generate critical funds for the protection of bald
			 eagles; and
			(3)encourages—
				(A)educational
			 entities, organizations, businesses, conservation groups, and government
			 agencies with a shared interest in conserving endangered species to collaborate
			 and develop educational tools for use in the public schools of the United
			 States; and
				(B)the citizens of
			 the United States to observe American Eagle Day with appropriate ceremonies and
			 other activities.
				
